457 F.2d 503
80 L.R.R.M. (BNA) 2110, 67 Lab.Cas.  P 12,571
RELIANCE ELECTRIC COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1509.
United States Court of Appeals,Sixth Circuit.
March 17, 1972.

Glen O. Smith, Jr., Cleveland, Ohio, Smith, Smith & Smith, Cleveland, Ohio, on brief, for petitioner.
Alan D. Cirker, N. L. R. B., Washington, D. C., Peter G. Nash, General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Abigail Cooley Baskir, Atty., National Labor Relations Board, Washington, D. C., on brief, for respondent.
ON PETITION TO REVIEW AND CROSS-PETITION TO ENFORCE AN ORDER OF NATIONAL LABOR RELATIONS BOARD
Before CLARK, Associate Justice,* PHILLIPS, Chief Judge, and EDWARDS, Circuit Judge.


1
This case is before the court upon a petition to review and set aside the order of the National Labor Relations Board reported at 191 N.L.R.B. No. 1. The Board has filed a cross application for enforcement of its order.


2
Disagreeing with the trial examiner, the Board concluded that the company engaged in unfair labor practices within the meaning of Sec. 8(a) (1) and Sec. 2(6) and (7) of the Act, by interfering with its employees' freedom of choice in selecting a bargaining representative.  The Board set aside the election conducted on May 20, 1970, and directed that a second election be held.


3
Reference is made to the published decision of the Board for a recitation of relevant facts.


4
This court concludes that the decision of the Board is supported by substantial evidence upon the record considered as a whole.  Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951); N. L. R. B. v. Delight Bakery, Inc., 353 F.2d 344 (6th Cir. 1965).


5
It is ordered that the decision of the Board be enforced.



*
 Honorable Tom C. Clark, Associate Justice, Supreme Court of the United States, Retired, sitting by designation